Citation Nr: 1225322	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-00 458	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in October 2011.  By correspondence dated in July 2012 the Veteran waived agency of original jurisdiction (AOJ) review of evidence submitted subsequent to a February 2012 supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although this case has been previously remanded for additional development, the Veteran has recently provided a private medical opinion in support of his claim and a review of the evidence of record reveals conflicting opinions as to the significance of audiometric findings during active service.  

The Board notes that it was the opinion of a November 2011 VA audiologist that the Veteran's audiometric examination upon enlistment on February 4, 1964, demonstrated thresholds that were impaired, but that testing on April 17, 1964, and upon separation examination on April 9, 1966, the thresholds were within normal limits by VA standards.  A March 2012 private audiologist's opinion noted recorded hearing levels were reviewed in reports dated February 4, 1964, April 17, 1964, and March 24, 1966, and a "Bekesy audiogram dated April 15, 1964."  It was the opinion of the private audiologist that the March 24, 1966, hearing test did not appear to be reliable and that the hearing levels at 4,000 Hertz (Hz) noted on reports dated February 4, 1964, and April 15, 1964, were suggestive of a developing pattern of high frequency hearing loss with no pathophysiologic reason for the hearing level at 4,000 Hz to improve from 40 or 45 decibels (dB) to 0 dB.

The Board also notes that the November 2011 VA examiner neither identified nor commented upon the April 15, 1964, hearing test report depicted in graphical form in the Veteran's service treatment records.  VA records show that the Veteran's separation examination report dated in April 9, 1966, revealed audiometric findings in the left ear of 0 dB; however, the available appellate record does not include a copy of the hearing test report identified by the private audiologist dated March 24, 1966.  The Board finds that the Veteran is a combat veteran for VA compensation purposes and that his statements as to noise exposure in service are consistent with the circumstances of his service.

The Board further notes that neither audiologist addressed the testing standards employed.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute ("ISO-ANSI").  

VA regulations also provide that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 C.F.R. § 3.303 (2011).  A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

In Crowe v. Brown, 7 Vet. App. 238 (1994), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  

Alternatively, a preexisting injury or disease (i.e., one noted at service enlistment) will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  It was also noted that the threshold for normal hearing was 0 to 20 decibels.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the inconsistent evidence of record, the Board finds additional development is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment for the issue on appeal.  He should be requested to provide copies of the report dated March 24, 1966, identified as having been reviewed by his private audiologist.  

Appropriate action should be taken to obtain any additional pertinent VA treatment records.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran's claims file should be returned to the November 2011 VA examiner, or if the examiner is unavailable to an appropriate VA audiologist, for clarification of the provided opinion.  The examiner should address the significance, if any, of additional evidence added to the claims file, the April 15, 1964, service treatment hearing test report, and, if applicable, the normal threshold level under ASA standards.  It should be noted that the Veteran is a combat veteran for VA compensation purposes and that his statements as to noise exposure in service are consistent with the circumstances of his service.  An opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has bilateral hearing loss as a result an event, injury, or disease during active service.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


